Citation Nr: 1401710	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-38 959 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a left calf fragment wound with
retained foreign bodies and Muscle Group XI involvement.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2009 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in St Louis, Missouri. 

In August 2012 and July 2013, the Board remanded the claim for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As the Board noted in its prior remands, the record is unclear regarding the current disability rating assigned to the Veteran's left calf fragment wound disability.  The September 2009 rating decision on appeal continued a noncompensable evaluation for this disability, but the code sheet accompanying a January 2011 rating decision indicates that the left calf disability evaluation was increased to 10 percent effective July 13, 2009.  The January 2011 rating decision contains no analysis discussing the left calf disability, and the issue is not listed on the first page of the decision.  

In contrast to the January 2011 rating decision, a March 2012 supplemental statement of the case states that the RO found that a compensable rating was not warranted for the left calf disability.  

In August 2012 and July 2013, the Board directed that the Agency of Original Jurisdiction clarify the current evaluation assigned the service-connected left calf fragment wound.  The AMC has yet to clarify the current evaluation assigned the service-connected left calf fragment wound.  Furthermore, when examined in October 2013 the Veteran expressed that he had "no idea" why he was there as he was just evaluated in January and is now receiving a 100 percent disability.  

The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO has not completely complied with the prior remand directives.  As such, another remand is warranted.

Accordingly, the case is REMANDED for the following action:

Clarify the current rating assigned the Veteran's left calf disability to include a basis for the increased rating to 10 percent apparently assigned in January 2011.  If the benefit sought is not fully granted, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board, if otherwise in order.  

The Veteran is advised that if he is satisfied with the rating assigned his left calf shell fragment wound he should submit a written statement to the RO withdrawing his claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

